Title: John Quincy Adams to Abigail Adams, 29 July 1794
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Madam
            Philadelphia July 29th: 1794
          
          I am still waiting for the arrival of Coll: Hamilton whom it is necessary for me to see before my departure, and who has been detained several days in the Country by the sickness of a child.
          I received your favour of the 20th: instt: and my brother is now prepared to go with me.— We should be very happy to comply with your request respecting the bracelets, but we shall certainly not have time for the miniatures to be taken here; and indeed our miniature painters are so indifferent workmen, that it will be best to have them done in Europe.
          A very serious opposition to the collection of the Excise has taken place in one of the western Counties of this State. The Collector’s House has been burnt down, and an action between the insurgents and a company of soldiers terminated in the loss of several lives.—
          I enclose with this a pamphlet which has just made its appearance; written as I judge from the face of it by some Englishman, but I know not any Briton in this Country equal to it.
          There is much party spirit, much virulence, and some

controversial disingenuity conspicuous in this publication. It is certainly not written with a view to popular approbation. But I believe the Doctor and his friends would not find it an easy task, really to answer it—
          A french fleet of forty sail which went from hence about a fortnight since has been picked up by an English squadron on the Coast; and a very small portion of them have escaped.— There is some suspicion I believe of treachery among the french, or by the American Pilots who were with them; but I know not exactly what it is.
          On the other hand the combined armies in Europe, have no reason to boast of their success. Their situation is even extremely critical. And the violent measures pursued by the ministry in England, indicate a consciousness of internal weakness more than any thing that has hitherto occurred.
          No account of Mr: Jay’s arrival as yet.
          The Secretary of State and Hammond continue bickering and recriminating.— If the latter is not absolutely instructed to pick a quarrel with us at all hazards his conduct is very indiscreet. He is now at New-York.
          A pompous Letter from London giving an Account of the present internal state of France has been published in most of the newspapers here, and has probably found its way into those of Boston. It was written by Jackson, the ci-devant Secretary to the President. It contains information really important, but I know not how far it is to be depended upon. There is a circumstance which proves that the author was vain of his Letter at least.— He addressed and sent it to two different persons: Mr: Pinckney in London, and Mr: Willing in this City.— Mr: Pinckney sent a copy of it to the Secretary of State; so that when Mr: Willing received that sent to him, and was anxious to communicate his very interesting intelligence, he was greatly surprized to find that the President was already in possession of it.
          Instead of Salvator-Rosa, methinks this incident would supply a tolerable subject for the pencil of Hogarth.
          I write very freely: indeed I find it difficult to realize that henceforth my Correspondence must be armed at all points, or confidential. It will take me some time to ease myself in diplomatic buckram completely. I have no occasion to request of you that my future letters, may be reserved from all but my father’s inspection.— You will easily distinguish those parts of them which are intended only for yourself and him.
          I am in all duty and affection your Son
          
            J. Q. Adams.
          
         